             Exhibit 2
November 19, 2018 Letter from the White House Press Office
             to James Acosta (“Acosta Letter”)
                                      THE WHITE HOUSE
                                         WASHINGTON


                                       November 19, 2018
Dear Mr. Acosta:
        We received a letter from your counsel yesterday responding to our notice letter of
November 16, 2018. That letter says, among other things, that "there are no so-called 'widely
understood practices "' governing the conduct ofjournalists covering the White House. This
statement impresses us as inc01Tect. Over many years, members of the White House press corps
have attended countless press events with the President and other officials without engaging in
the behavior you displayed at the November 7, 2018 press conference,which gave rise to the
suspension of your hard pass.
        We would have greatly preferred to continue hosting White House press conferences in
reliance on a set of understood professional norms, and we believe the overwhelming majority of
journalists covering the White House share that preference. But, given your insistence that
shared practices be replaced by "explicit ...standards," this letter attempts to convert into rules
the widely understood practices described in our prior letter, and which your counsel's letter
inexplicably concludes were non-existent.
       Please be advised of the following rules governing future press conferences:
       (I) A journalist called upon to ask a question will ask.a single question and then wiU
           yield the floor to other journalists;

       (2) At the discretion of the President or other White House official taking questions, a
           follow-up question or questions may be permitted; and where a follow up has been
           allowed and asked,the questioner will then yield the floor;

       (3) "Yielding the floor" includes, when applicable,physically surrendering the
           microphone to White House staff for use by the next questioner;

       (4) Failure to abide by any of rules (1)-(3) may result in suspension or revocation of the
           journalist's hard pass.
        We are aware that Rules (2) and (4) afford the White House a degree of discretion in
enforcing these rules and we see no substitute for reserving such discretion. A press conference
is not a mechanical exercise. We are likewise mindful that a more elaborate set of rules might be
devised, including, for example, specific provisions for journalist conduct in the open (non-press
room) areas of the White House and for Air Force One. At this time, we have decided not to
frame such rules in the hope that professional journalistic nonns will suffice to n,gulate conduct
in those places. If unprofessional behavior occurs in those settings, or _if acomt should decide
that explicit rules are required to regulate conduct even there,we will be forced to reconsider this
decision.
        Until then, the view from here is that White House interaction with the press is, and
generally should be, subject to a kind ofnatural give-and-take. President Trump believes
strongly in the First Amendment and interacts with the press in just such a way. It would be a
great loss for all if, instead of this give-and-take, and instead ofrelying on the professionalism of
White House journalists, we were compelled to devise a lengthy and detailed code of conduct for
White House events.
        Having received a formal reply from your counsel to our letter of November 16, we have
made a final determination in this process: your hard pass is restored. Should you refuse to
follow these rules in the future, we will take action in accordance with the rules set forth above.
The President is aware of this decision and concurs.
       Happy Thanksgiving.


                                      Very truly yours,
                                      Bill Shine
                                      Assistant to the President
                                      Deputy Chief of Staff for Communications

                                      Sarah Huckabee Sanders
                                      Assistant to the President
                                      White House Press Secretary
